Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 1, 2016

                                     No. 04-15-00097-CV

                                      Brian MCENERY,
                                           Appellant

                                               v.

                   CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06603
                       Honorable Cathleen M. Stryker, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellees City of San Antonio and Chief Charles N. Hood recover their costs
of appeal from appellant Brian McEnery.

       It is so ORDERED on June 1, 2016.


                                                    _____________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 1st day of June, 2016.



                                                    Keith E. Hottle, Clerk